RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 7-October-2022 with respect to application 16/756,327 filed 15-April-2020.  
Applicant has amended claims 14, 19, 20, 22, 24 and 26-29.
Claims 14-30 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claims 14, 22, 25, 26 and 29 because of the following informalities:  
 Claim 14, as amended, recites in part: “simultaneously visually indicating a visual indication…” [line 5, 11], the phrasing of which is redundant and awkward, and where use of “simultaneously providing a visual indication” is suggested.
Claim 22 recites: “….wherein visually indicating a visual indication of an imminent position….” [line 1-2], is similarly redundant.
Claim 25 recites: “….wherein the first visualization means visually indicates ….” [line 1-2], is similarly redundant.
Claim 26 recites: “….wherein the first visualization means visually indicates ….” [line 1-2], is similarly redundant.
Claim 29, as amended, recites in part: “simultaneously visually indicate a visual indication…” [line 5], the phrasing of which is redundant and awkward, and where use of “simultaneously provide a visual indication” is suggested.
 Appropriate correction is required.

Claim Interpretation - 35 USC §112(f)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Consider claims 14, 16, 17, 23-25 and 29: These claims recite a limitation: “first visualization means”, and which is not specifically defined in the specification. The specification discloses the use of LED devices with respect to this element [Para. 0046, 0073, 0083-0085 (published application US 2020/0276709 A1)], but this has been presented for exemplary embodiments only, and explicitly that these examples to not limit scope [Para. 0006, 0046, 0064, 0086-0090]. The disclosure of the specification does not limit the “first visualization means” to specific structure(s), and therefore, will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.
Consider claim 26: These claims recite a limitation: “second visualization means”, and which is also not specifically defined or limited in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.
Consider claim 27: These claims recite a limitation: “visualization means”, and which is also not specifically defined or limited in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.
Consider claims 27 and 28: These claims recite a limitation: “lighting means”, and which also is not specifically defined or limited in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-20, 23-28 and 30 are rejected under 35 USC §112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 23-29 recite one or more of the limitations: visualization means, first visualization means, second visualization means, or lighting means, and which creates a presumption of interpretation under 35 USC §112(f) but fails to provide specific structures defining these functions in the specification, and therefore rendering the meaning of the terms unclear and indefinite.
Claim 22 recites: “illuminating the space….” with respect to imminent first and second positions [line 5-6 and 10 respectively], where these spaces are different and without antecedent in the claim, or in the base claim.
Claims 15-28 and 30 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-17, 19, 21 and 27-30 are rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, in view of Burmeister et al. (United States Patent Application Publication # US 2017/0120460 A1), hereinafter Burmeister.
Consider claim 14:  A method for operating a robotic arm, Wagner discloses systems and methods for providing dynamic communicative lighting in a robotic environment, the robotic system (10) comprising a robotic arm (12) [Title; Abstract; Fig. 1; Para. 0001, 0005-0007, 0017], the method comprising:
visually indicating an imminent adjustment of at least one axis of the robotic arm with a first visualization means, comprising: 
simultaneously visually indicating a visual indication of an imminent position in a specified time of the at least one axis and a visual indication of a next stop position of the at least one axis; one or more lighting systems (visualization means) (34, 36) and which may illuminate with a particular color to show anticipated movement, and direction of movement [Fig. 1, 3; Para. 0018, 0021; claim 1-2];
wherein the visual indication of the imminent position and the visual indication of the next stop position differ in at least one of color, brightness or size; embodiments in which lighting systems (26, 28, 30, 32) are each arranged as a series of colored indicators on a surface below a series of bins, each indicator associated with a respective bin, and where a particular indicator may be illuminated with a particular color or mode as a planned destination for the robotic arm effector (next stop position) [Fig. 2; Para. 0019-0020];
wherein visually indicating the visual indication of the imminent position and the visual indication of the next stop position comprises illuminating a space on a work surface located under the robotic arm; one or more lighting systems (visualization means) including a lighting system (34) on the end effector (portion of robotic arm) [Fig. 3; Para. 0021; claim 2].
Wagner, therefore, discloses visual indicators indicating imminent position and movement (34), and visual indicators (26, 28, 30, 32) indicating future (next stop) positions, and that these indicators may indicate particular status by color, but does not disclose: (a) that a color or mode of an indicator is different based on a time or order in which the robotic arm accesses first and second bins, or (b) that the visual indicators illuminate a work space under the robotic arm. These features were known in the prior art, however, and for example:
Burmeister discloses a robotic warning method and system [Title; Abstract; Fig. 1; Para. 0009] in which: (a) floor segments below an area over which a robotic arm passes are illuminated to indicate areas at risk for collision due to an anticipated movement, and particularly: (b) that anticipated movements may be divided into separate (first and second) time periods, and further that illumination for each time period may be a different color, period or geometric shape [Para. 0009, 0012-0013].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to determine areas associated with movement of a robotic arm over first and second time periods, (particularly a near term/imminent first period, and a later second period), and to illuminate each area (including stop position) for a respective time period with a different color or flash period as taught by Burmeister and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that a person may be distinguish an area of imminent risk to another (second) area of longer term, future risk.
Consider claim 15 and as applied to claim 14:  The method of claim 14, wherein the at least one axis of the robotic arm is at least one axis closest to a base of the robotic arm. Wagner discloses illumination of the one or more lighting systems based on anticipated movement and/or direction of movement of the arm, and which is determined by adjustment of any or all joints of the arm (and therefore also a joint closest to the base [Fig. 1; Para. 0018, 0021; claim 1-3].
Consider claim 16 and as applied to claim 14:  The method of claim 14, wherein the first visualization means is arranged on one of a base of the robotic arm or a link of the robotic arm. Wagner discloses an embodiment in which a lighting system (34) is arranged on an end effector (14) (last link) of the arm [Fig. 1, 3; Para. 0018; claim 2].
Consider claim 17 and as applied to claim 16:  The method of claim 16, wherein the first visualization means is at least one of: 
permanently arranged on the base or link of the robotic arm; 
detachably arranged on the base or link of the robotic arm; or 
arranged on the robotic arm in a positively specified pose.
Wagner discloses an embodiment in which a lighting system (34) is permanently arranged on an end effector (14) (last link) of the arm as a ring around the effector [Fig. 1, 3; Para. 0018].
Consider claim 19 and as applied to claim 14:  The method of claim 14, wherein visually indicating an imminent adjustment comprises: illuminating a region on the at least one of the robotic arm allocated to the imminent position at the specified time or the next stop position. Wagner discloses embodiment in with a visual indicator (34) positioned on the robotic arm, may be illuminated in various colors, and indicated status and or direction of movement (imminent movement) [Fig. 3; Para. 0021] and also embodiments in which lighting systems (26, 28, 30, 32) are each arranged as a series of colored indicators on a surface below a series of bins, each indicator associated with a respective bin, and where a particular indicator may be illuminated with a particular color or mode as a planned destination for the robotic arm effector (next stop position) [Fig. 2; Para. 0019-0020].
Consider claim 21 and as applied to claim 19:  The method of claim 19, wherein illuminating the region or space comprises at least one of:
illuminating the region or space in a first manner, if reaching the stop position in a first time period is predicted, and illuminating the region or space in a second manner different from the first manner if reaching the stop position in a second time period is predicted; or
illuminating the region or space in a third manner, if reaching the imminent position or stop position is predicted in a first extension of the robotic arm, and illuminating the region or space in a fourth manner different from the third manner if reaching the imminent position or stop position is predicted in a second extension of the robotic arm.
Wagner discloses an embodiment in which an indicator is disposed below each of a plurality of bins into which the robot arm places items (see citations and analysis for claim 19), for wherein the respective indicator is illuminated in a particular fashion to indicate the next bin into which an item is to be placed (therefore a third indicator illuminated at a third location on a first extension of the arm, and a fourth indicator at a fourth location illuminated on a second extension [Fig. 3; Para. 0019-0020].
Consider claim 22 and as applied to claim 14:  The method of claim 14, wherein visually indicating a visual indication of an imminent position comprises:
illuminating the space on the work surface in an imminent first position of the at least one axis at a specified first time; and
illuminating the space on the work surface in an imminent second position of the at least one axis at a specified second time;
wherein the surface associated with the specified first time is illuminated at least partly simultaneously and/or sequentially and/or in a different color, brightness and/or size relative to the surface associated with the specified second time.
Wagner does not disclose that a color or mode of an indicator is different based on time or illumination of a work surface.
Burmeister discloses floor segments below an area over which a robotic arm passes (a work surface) are illuminated to indicate areas at risk for collision due to an anticipated movement, and particularly that anticipated movements may be divided into a plurality of time periods (at least first and second time periods), and further that illumination for a space relating to each time period may be a different color, period or geometric shape [Para. 0009, 0012-0014].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to determine areas associated with movement of a robotic arm over first and second time periods, and to illuminate each area for a respective time period with a different color or flash period as taught by Burmeister and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that a person may be distinguish an area of imminent risk to another (second) area of later risk.
Consider claim 23 and as applied to claim 14:  The method of claim 14, wherein visually indicating an imminent adjustment comprises displaying with the first visualization means one or more icons from a specified group of graphic icons as a function of the imminent adjustment of the at least one axis of the robotic arm.
Burmeister discloses illumination of floor segments below an area over which a robotic arm passes to indicate areas at risk for collision due to an anticipated movement, and particularly that anticipated movements may be divided into separate time periods, and further that illumination for each time period may be a different color, period or geometric shape [Para. 0009, 0012-0013].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to determine areas associated with movement of a robotic arm over a plurality of periods, and to illuminate each area for a respective time period with a different geometric shape as taught by Burmeister and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that a person may be distinguish an area of imminent risk to another area of later term risk.
Consider claim 27 and as applied to claim 14:  The method of claim 14, wherein the first visualization means comprises one or more lighting means.
Wagner discloses various embodiments which include one or more lighting systems (26, 28, 30, 32, 34, 36) and which may illuminate with a particular color to show anticipated movement, and direction of movement [Fig. 1; Para. 0018, 0021; claim 1-2];
Consider claim 28 and as applied to claim 27:  The method of claim 27, wherein the lighting means are at least one of:
selectively controllable lighting means;
dimmable lighting means; or
light emitting diodes (LEDs).
Wagner specifically discloses that lighting systems may comprise LEDs [Para. 0021].
Consider claim 29:  A system for operating a robotic arm, Wagner discloses systems and methods for providing dynamic communicative lighting in a robotic environment, the robotic system (10) comprising a robotic arm (12) [Title; Abstract; Fig. 1; Para. 0001, 0005-0007, 0017], the system comprising:
a first visualization means configured for visually indicating an imminent adjustment of at least one axis of the robotic arm; the first visualization means configured to simultaneously visually indicate a visual indication of an imminent position in a specified time of the at least one axis and a visual indication of a next stop position of the at least one axis; one or more lighting systems (visualization means) (26, 28, 30, 32, 34, 36) and which may illuminate with a particular color to show anticipated movement, and direction of movement [Fig. 1, 3; Para. 0018, 0021; claim 1-2],
wherein the visual indication of the imminent position and the visual indication of the next stop position differ in at least one of color, brightness, or size; embodiments in which lighting systems (26, 28, 30, 32) are each arranged as a series of colored indicators on a surface below a series of bins, each indicator associated with a respective bin, and where a particular indicator may be illuminated with a particular color or mode as a planned destination for the robotic arm effector (next stop position) [Fig. 2; Para. 0019-0020]; and 
wherein the visual indication of the imminent position and the visual indication of the next stop position each comprise illumination of a space on a work surface located under the robotic arm; the one or more lighting systems (visualization means) including a lighting system (34) on the end effector (portion of robotic arm) [Fig. 3; Para. 0021; claim 2].
Wagner, therefore, discloses visual indicators indicating imminent position and movement (34), and visual indicators (26, 28, 30, 32) indicating future (next stop) positions, and that these indicators may indicate particular status by color, but does not disclose: (a) that a color or mode of an indicator is different based on a time or order in which the robotic arm accesses first and second bins, or (b) that the visual indicators illuminate a work space under the robotic arm. These features were known in the prior art, however, and for example:
Burmeister discloses a robotic warning method and system [Title; Abstract; Fig. 1; Para. 0009] in which: (a) floor segments below an area over which a robotic arm passes are illuminated to indicate areas at risk for collision due to an anticipated movement, and particularly: (b) that anticipated movements may be divided into separate (first and second time periods, and further that illumination for each time period may be a different color, period or geometric shape [Para. 0009, 0012-0013].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to determine areas associated with movement of a robotic arm over first and second time periods, (particularly a near term/imminent first period, and a later second period), and to illuminate each area (including stop position) for a respective time period with a different color or flash period as taught by Burmeister and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that a person may be distinguish an area of imminent risk to another (second) area of longer term, future risk.
Consider claim 30 and as applied to claim 14:  A robot having a robotic arm and a system for operating the robotic arm according to the method of claim 14.  Wagner specifically discloses methods for providing dynamic communicative lighting in a robotic environment with a robotic system (10) comprising a robotic arm (12) [Fig. 1; Para. 0017].

Claim 18 is rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, and Burmeister et al. (United States Patent Application Publication # US 2017/0120460 A1), hereinafter Burmeister, in view of Fischer (Swiss Patent Application Publication # CH 701886 A2).
Consider claim 18 and as applied to claim 17:  The method of claim 17, wherein the link of the robotic arm is a link that is closest to the base and is connected to the base by a joint.
Wagner discloses embodiments in which a lighting system is placed at a robotic arm link furthest from the base (on the effector) but not specifically on a link closest to the base.  This was known in the prior art, however, and for example: 
Fischer discloses an analogous robotic arm system in which a number of lighting systems are placed on various links of the arm (1-5) and specifically on a ling closest to the base (2-4) [Title; Abstract; Fig. 1; Para. 8].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to place a warning lighting system on a robotic arm link closest to a base as taught by Fischer and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner as modified by Burmeister in order to be clearly visible to proximate persons.

Claim 20 is rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, and Burmeister et al. (United States Patent Application Publication # US 2017/0120460 A1), hereinafter Burmeister, in view of Hoshino (United States Patent Application Publication # US 2017/0248936 A1).
Consider claim 20 and as applied to claim 14:  The method of claim 14, wherein illuminating the space comprises at least one of illuminating a circle, a circular segment, or an ellipse-like space under the halt space.
Wagner discloses embodiments in which lighting systems attached to a robotic arm indicate anticipated movement and direction of movement, and/or indicators which show the end destination of the movement, but do not specifically discloses indication of an area over which the arm is expected to travel.  This was known in the prior art, and for example: 
Burmeister discloses illumination of floor segments below an area over which a robotic arm passes to indicate areas at risk for collision due to an anticipated movement, and that illumination may be a geometric shape [Para. 0009, 0012-0013], but not specifically a circle or circular segment.
Hoshino discloses an analogous robotic system and method [Title; Abstract; Fig. 1-2; Para. 0002, 0008], and specific examples in which a predicted area of operation (S) may be projected on a floor, and are circular or elliptical (or a portion thereof) in shape [Fig. 10-12; Para. 0063-0064].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to calculate a circular or elliptical area over which a robotic arm is expected to travel over a time period, and to project an indication of this area on a floor below this area as taught by Hoshino and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner as modified by Burmeister, in order to show an area in which a danger of collision with the robotic arm exists.

Claim 24 is rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, and Burmeister et al. (United States Patent Application Publication # US 2017/0120460 A1), hereinafter Burmeister, in view of Edsinger (United States Patent Application Publication # US 2016/0263752 A1).
Consider claim 24 and as applied to claim 14:  The method of claim 14, wherein visually indicating an imminent adjustment comprises augmenting in a specified fade-in time, or reducing in a specified fade-out time, at least one of a brightness or a color intensity of the illuminated space on the work surface, or an icon displayed by the first visualization means and selected from a specified group of graphic icons as a function of the imminent adjustment of the at least one axis of the robotic arm.
Wagner discloses that the lighting systems may use different colors and/or flashing or pulsing patterns to indicate various conditions with respect to arm movement or operation [Para. 0019-0020], but does not specifically disclose varying of intensity (fade-in/fade-out) or selection of a graphic icon for this purpose.  This was known in the prior art, however, and for example:
Burmeister discloses that floor segments below an area over which a robotic arm passes are illuminated to indicate areas at risk for collision due to an anticipated movement, and particularly that illumination for each of a plurality of time periods may be a different color, period or geometric shape [Para. 0009, 0012-0013].
Edsinger further discloses analogous methods and systems to provide feedback associated with components of a robotic device [Title; Abstract; Fig. 1-3; Para. 0004] and particularly embodiments in which color and/or intensity may be varied (faded), or one of a plurality of graphic images may be displayed to convey particular warnings [Fig. 5-7; Para. 0034, 0077-0079].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to vary light intensity, or display one of a plurality of graphical images or icons associated with movement of a robotic arm as taught by Edsinger and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner as modified by Burmeister, in order to convey a particular warning or warning aspect and/or to enhance a likelihood that a proximate person would notice and understand the warning.

Claims 25 and 26 are rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, and Burmeister et al. (United States Patent Application Publication # US 2017/0120460 A1), hereinafter Burmeister, in view of Kemper (United States Patent # US 9,375,841 B1).
Consider claim 25 and as applied to claim 14:  The method of claim 14, wherein the first visualization means visually indicates an imminent adjustment of at the least one axis of the robotic arm independently of an imminent adjustment of a second axis of the robotic arm.
Wagner discloses one or more light systems which may indicate anticipated movement of a robotic arm along one or more axes, but does not specifically disclose indication based on movement of one particular axis.  This was known in the prior art, however, and for example:
Kemper discloses analogous systems and methods for robotic devices with ambient indications of joint (axis) status [Title; Abstract; Fig. 1, 5; Col. 1, 30-42], and particularly that indicators may be placed a plurality of joints, each indicating a particular status of the joint at which it is placed [Col. 4, 12-52].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide separated indicators at each of a plurality of joints of a robotic arm, each providing a status relating to that particular joint as taught by Kemper and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner, as modified by Burmeister, in order that an individual assessment may be made with respect to each joint.
Consider claim 26 and as applied to claim 25:  The method of claim 25, further comprising:
visually indicating a visual indication of an imminent adjustment of the second axis of the robotic arm with a second visualization means;
wherein the visual indication of the imminent adjustment of the second axis of the robotic arm is at least one of on the robotic arm, in a workspace of the robotic arm, or on the work surface located under the robotic arm.
This claim is rejected based on the same references, citations and analysis as for claim 25 previously, and as applied to claim 14.

Response to Arguments
Applicant’s arguments filed on 7-October-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the objection to claim 28 for informalities [Remarks: page 8]: Applicant’s amendment of the claim obviates this objection, which has been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claims 14-20, 23-28 and 30 under 35 USC §112(b) [Remarks: page 8-12]:
Regarding the rejection of claim 14 as an improper method claim [page 8-9]: Applicant’s amendment of the claim obviates this rejection, and the rejection has been withdrawn.
Regarding rejection of claims 15-20, 23-28 and 30 as depending from a rejected claim [page 9]: Rejection of these claims is also withdrawn, the rejection of the base claim having been withdrawn.
Regarding rejection of claims 14, 16, 17, 23-29 as indefinite for invoking claim interpretation under 35 USC §112(f) without proper support in the specification [page 9-12]: Claim interpretation of a “means” element requires that specific [limiting] structures for performing associated functions be disclosed in the specification.  Applicant’s arguments with respect to claimed “visualization means”, “first visualization means”, “second visualization means” and “lighting means”, which cite structural elements for these elements, are not persuasive. The salient issue is not that structural are cited, but that in each instance the structural element is disclosed as exemplary, or as an element of an exemplary embodiment, and further the specification explicitly discloses that scope of the invention is not limited or restricted by the presented embodiments [Published Application (US 2020/0276709 A1) para. 0090]. For this reason, the claimed “means” elements are not limited to those cited in the embodiments, and thus rendered indefinite.  The rejections of these claims is therefore maintained.
Regarding the rejection of claim 27 as indefinite for lack of antecedent basis [page 12]: Applicant’s amendment of this claim obviates this rejection, which has been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claims 14-17, 19, 21 and 27-30 under 35 USC §102 as anticipated by Wagner (US 2017/0087731 A1) [Remarks: page 12-13]:
Regarding independent claim 14 [page 12-13]: Applicant’s arguments, that Wagner fails to anticipate claim 14 as presently amended, have been considered, but have been rendered moot by a new rejection of the claim under USC §103, over Wagner and Burmeister (US 2017/0120460 A1), the new rejection necessitated by amendment of the claim, and where Burmeister teaches or suggests the amended features.
Regarding claims 15-17, 19, 21, 27, 28 and 30 [Remarks: page 13]: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of base claim 14.  These claims are now also rejected under USC §103, over Wagner and Burmeister, based on the new rejection of the base claim, and on the particular, citations and analysis presented for each in this Office action.
Regarding independent claim 29 [page 13]: Applicant’s arguments, that Wagner fails to anticipate claim 29 as presently amended, are the same as made for claim 14 previously, and are also rendered moot by a new rejection of the claim under USC §103, over Wagner and Burmeister, the new rejection necessitated by amendment of the claim, and where Burmeister teaches or suggests the amended features.
Consider Applicant’s remarks with respect to the rejection of claim 18 under 35 USC §103 over Wagner and Fischer (CH 701886 A2) [Remarks: page 14]: Applicant’s argument is that Wagner and Fischer in combination also fails to teach or suggest the features of base claim 14.  This argument is not persuasive, because claim 14 is now rejected claim under USC §103, over Wagner and Burmeister. No separate or additional arguments have been made with respect to the additional limitations of claim 18, and this claim is now rejected under USC §103, over Wagner, Burmeister and Fischer, based on the new rejection of the base claim, and on the particular citations and analysis applied in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 20 under 35 USC §103 over Wagner and Hoshino (US 2017/0248936 A1) [Remarks: page 14]: Applicant’s argument is that Wagner and Hoshino in combination also fails to teach or suggest the features of base claim 14.  This argument is not persuasive, because claim 14 is now rejected claim under USC §103, over Wagner and Burmeister. No separate or additional arguments have been made with respect to the additional limitations of claim 20, and this claim is now rejected under USC §103, over Wagner, Burmeister and Hoshino, based on the new rejection of the base claim, and on the particular citations and analysis applied in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 22 and 23 under 35 USC §103 over Wagner and Burmeister [Remarks: page 14-15]: Applicant’s argument is that Wagner and Burmeister in combination also fails to teach or suggest the features of base claim 14.  This argument is not persuasive, because claim 14 is presently rejected claim under USC §103, over Wagner and Burmeister, based on citations and analysis presented in this Office action, and whereas no specific arguments with respect to the combination have been made wither with respect to the limitations of claim 14, or those of claims 22 and 23. The rejection of these claims under USC §103, over Wagner and Burmeister is maintained.
Consider Applicant’s remarks with respect to the rejection of claim 24 under 35 USC §103 over Wagner and Edsinger (US 2016/0263752 A1) [Remarks: page 15]: Applicant’s argument is that Wagner and Edsinger in combination also fails to teach or suggest the features of base claim 14.  This argument is not persuasive, because claim 14 is now rejected claim under USC §103, over Wagner and Burmeister. No separate or additional arguments have been made with respect to the additional limitations of claim 24, and this claim is now rejected under USC §103, over Wagner, Burmeister and Edsinger, based on the new rejection of the base claim, and on the particular citations and analysis applied in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 25 and 26 under 35 USC §103 over Wagner and Kemper (US 9,375,841 B1) [Remarks: page 15]: Applicant’s argument is that Wagner and Kemper in combination also fails to teach or suggest the features of base claim 14.  This argument is not persuasive, because claim 14 is now rejected claim under USC §103, over Wagner and Burmeister. No separate or additional arguments have been made with respect to the additional limitations of claims 25 and 26, and these claims are now rejected under USC §103, over Wagner, Burmeister and Kemper, based on the new rejection of the base claim, and on the particular citations and analysis applied to each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Asada et al. (U.S. Patent Application Publication # US 2019/0054637 A1) disclosing an extending robotic arm.
Suessemilch et al. (U.S. Patent Application Publication # US 2015/0042485 A1) disclosing a projection unit for a self-directing mobile platform, transport robot and method for operating a self-directing mobile platform.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684